Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 14, 17, 21 and 23 recite “the identity of each emitter device”, “the identified emitter”, “the identification of the emitter”, and “the device of claim 15”, respectively.  There is insufficient antecedent basis for these limitations in the claims.
The remaining claims are rejected for incorporating these errors from their respective parent claims through dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 7, 10, 13-16, 18-22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush (US 2011/0074983 A1).
16) by a receiver device equipped with a camera (10), comprising the emitter device emits a light-modulated signal (16), the receiver device captures a series of frames with said camera (¶ [0007]: successive frames of different video streams), the modulated signal is detected from said frames (¶ [0007]: two-dimensional array of pixels having the values from the first site for each of the pixel positions), the pixel position of the emitter device on a said frame is detected (¶ [0006]: for each pixel position, when one or more of the switchable elements, which are spatially related with the pixel position, are switched to a first state then the first site for that pixel position measures light received by the system).  
Regarding claim 2, Bush discloses wherein a plurality of emitter devices emit a plurality of signals with a different light modulation in order to advertise their identity or state (Abstract), wherein said receiver device determines the identity or state of emitter devices from said modulation (32a – 32b).   
Regarding claim 3, Bush discloses wherein a plurality of emitter devices emit at the same time (¶ [0034]: one or more independent light sources or emitters) and wherein the receiver device detect a plurality of light modulated signals in one frame or in a plurality of successive frames (¶ [0007]: successive frames of different video streams) distinguishes the modulated signals from their modulation and assign each detected modulated signal to a receiver device (¶ [0034]: frequency may differ from one emitter to another).  
Regarding claim 7, Bush discloses wherein the modulated signal is detected by the receiver device by cyclically performing a signal recognition algorithm on pixels of said display and continuously updating the pixel position of the detected device (Fig. 4).  
Regarding claim 10, Bush discloses wherein the phase of the modulated signal is set relatively to a time base shared between the emitting and receiving devices (¶ [0006]: first and second sites operate independently for measuring light received over a common integration time), and wherein the modulated signal is detected through a phase-sensitive detection or correlation with the signal searched, on at least some pixels of the last N frames (¶ [0007]: the states of the switchable elements are simultaneously updated at least four times faster than the integration time, and in the array of switchable elements adjacent ones of such elements are switched 90 degrees out of phase with respect to each other).  
Regarding claim 13, Bush discloses wherein the light-modulated signal is a square signal in which the light is periodically set on and off (Fig. 4).  
Regarding claim 14, Bush discloses wherein the identity of each emitter device is paired with a device specific frequency, with a device specific phase modulation or with a device specific frequency modulation (¶ [0034]: frequency may differ from one emitter to another). 
Regarding claim 15, Bush discloses a preliminary step of pairing different light-modulated identification signals respectively with a plurality of different emitter devices, and communicating the signal paired with each emitter device to said receiver devices (¶ [0034]: frequency may differ from one emitter to another).   
Regarding claim 16, Bush discloses pairing one common light-modulated identification signals with a plurality of different emitter devices (Fig. 1).  
Regarding claim 18, Bush discloses wherein at least one emitter device is an emitter mobile device, and wherein the position and/or distance of this emitter mobile device is determined based on said pixel position (¶ [0060]).  
Regarding claim 19, Bush discloses wherein the absolute position of said emitter device is determined with a satellite-based location system, a Wi-Fi based location system, or a beacon, and shared with at least one receiver device (¶ [0060]).  
Regarding claim 20, Bush discloses wherein the position of the receiver device is determined based on the pixel position of at least one emitter device (¶ [0060]).  

Regarding claim 22, Bush discloses a device comprising a light (16), a camera (10), a display (14), a processor, a memory storing a computer (12) module arranged for controlling said light in order to emit a light-modulated identification signal to advertise the identity of said device and for detecting blinking pixels corresponding to other devices in images captured with said camera (Abstract).  
Regarding claim 24, Bush discloses the device being one among a smartphone, smartglasses, a drone, an equipment for a car (¶ [0060]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Wonneburger et al (US 2016/0124074 A1).
Regarding claim 23, Wonneburger suggests—where Bush does not disclose—said light being an infrared light, said camera being an infrared camera (¶ [0060]: transmission of the at least one signal preferably may take place … by using … infrared.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Van Horn et al (US 2013/0075464 A1).
Regarding claim 4, Van horn suggests—where Bush does not disclose—defining a region of interest on said frame, searching said modulated signal in said region of interest only (¶ [0078]: generate a frame of digital pixel data for … a selected region of interest of the captured image frame).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Bush and Van Horn in order to reduce computing complexity.
Regarding claim 5, Van horn suggests—where Bush does not disclose—said region of interest being selected by the user of the receiver device, and marked on its display (¶ [0078]: generate a frame of digital pixel data for … a selected region of interest of the captured image frame).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Bush and Van Horn in order to reduce computing complexity.
Regarding claim 6, Van horn suggests—where Bush does not disclose—said region of interest corresponding to a pointed target (¶ [0078]: generate a frame of digital pixel data for … a selected region of interest of the captured image frame).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Bush and Van Horn in order to reduce computing complexity.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Aoki (US 2001/0041007 A1).
Regarding claim 17, Aoki suggests—where Bush does not disclose—use in an augmented reality shooter game, wherein an augmented reality element is displayed at the position of the identified emitter device in a video stream of the scene (Figs. 6 and 7).  It would have been obvious to a person of ordinary skill prior to the effective filing date of the invention to combine the disclosures of Bush and Aoki in order to allow gaming in real-world environments.

Allowable Subject Matter
Claims 8, 9, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715